PER CURIAM.
The application for a writ of habeas corpus and for an order admitting the applicant to bail pending the trial of an indictmnet against her is denied.
She is under indictment for murder in the first degree and bailable under the Constitution. Article 1, § 7. Whether a person so charged should be admitted to bail is primarily for the trial court, and until that court has inquired into the facts of the case and exercised its discretion in the premises, the supreme court will not act. Here the trial judge was of opinion tha.t the offense charged is not bailable, and on that theory denied bail; he did not, .as we are advised, exercise his discretion in the matter, being of opinion that he had none to exercise.